Mr. Justice Waterman delivered the opinion op the Court. Under the contradictory evidence in this case the jury might have, by inference, found that the carriage horse 61 Gray Ben,” “ about seven years old, weight 1,160 pounds,” mortgaged by Emmet C. Gibson, was the horse delivered by the horse-shoer, Connelly, to the defendant Jana; but as the jury did not so find, we are unable, upon this record, to reverse the conclusion of the court below, that the plaintiff did not make out his claim to the right of possession of the horse in the custody of the defendant. There was only evidence by inference as to the identity of the animal. The judgment of the County Court is affirmed.